December 9, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    JONATHAN WASSERBERG, Appellant

NO. 14-13-00674-CV                           V.

                        RES-TX ONE, LLC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, RES-TX One,
LLC., signed April 26, 2013, was heard on the transcript of the record. We have
inspected the record and find the trial court erred when it signed a Judgment Nunc
Pro Tunc Final Judgment disposing of REX-TX One, LLC’s claim for attorneys’
fees. We therefore order that the portions of the Judgment Nunc Pro Tunc Final
Judgment that disposed of RES-TX One, LLC.’s claim for attorneys’ fees are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.